internal_revenue_service number release date index number -------------------- ------------------------------- -------------------------------- ---------------------------------------------- ------------------------------- ----------- in re aggregation of operating interests department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-105363-13 date date ---------------------------------- ------------------------------------------------------- legend taxpayer --------------------------------------------------------- sub sub company ------------------------------------------- state state x y a b c date date year year year year year year year -------------- -------- ------ -- ----------- --------- ---- ------------------ -------------- ------- ------- ------- ------- ------- ------- ------- dear -------------- this letter responds to a letter dated ---------------------------- from taxpayer’s representatives requesting that pursuant to revproc_64_23 1964_1_cb_689 the commissioner consent to invalid aggregations under sec_614 of the internal_revenue_code and the treatment as one property of separate contiguous operating interests included in the depletable interests of the a mine during year through year plr-105363-13 according to the information submitted taxpayer a foreign mining company treated as a u s_corporation under sec_7874 is an accrual basis calendar taxpayer that files a consolidated federal_income_tax return on behalf of itself and its subsidiaries taxpayer owns x percent of sub a state corporation which in turn owns x percent of sub a state corporation which owns the subject mineral properties the operating mineral_interests included in this ruling_request are part of the a mine on date sub purchased all of the stock of company thereby becoming the owner of the a mine and the b mine properties the tax basis of the assets of company did not change because of the stock acquisition the a mine consists of y operating shafts the a shaft and the c shaft the a mine dates back to year and the b mine dates back to year the b mine has not produced since year these mines have been owned by various parties and it appears that sub 2’s tax basis in the a mine was determined by reference within the meaning of sec_1_614-6 to prior transferors’ tax basis dating back to year taxpayer represents that it is unaware of any sec_614 property elections that may have been made by company or its previous transferors taxpayer further represents that to the best of its knowledge all operating mineral_interests in the a mine were treated as a single depletable_property by company prior to its acquisition by taxpayer as there was a single depletion computation on company’s pre-acquisition short_period year federal_income_tax return the a mine consists of multiple operating mineral_interests that are operated together as a unit and have i common field or operating personnel ii common supply and maintenance facilities iii common processing or treatment plants and iv common storage facilities these mineral_interests include fee and leased patented and unpatented mining claims some of which overlap one or more other mining claims the mineral reserves are contained in narrow latticed veins starting in year the a mine has been in production and has incurred operating and development costs each year beginning in year additional operating mineral_interests in the a mine have been added to existing operating mineral_interests as mining activity follows the mineral veins due to taxpayer’s lack of understanding of u s federal_income_tax requirements and inadequate advice from its tax advisors taxpayer did not realize that it had the option or was required to make an election under sec_1_614-3 to aggregate contiguous separate operating mineral_interests that constitute part or all of the same operating_unit as one property therefore taxpayer did not elect to aggregate any of its mineral_interests in the a mine under sec_1_614-3 however on taxpayer’s federal_income_tax returns for year and year it computed depletion deductions in the aggregate for all mineral properties it owned at the a mine as if the original election to aggregate all operating interests had been properly made and subsequent aggregation elections for additional operating interests that were added plr-105363-13 to the mine had been timely filed taxpayer represents that if it had known of the requirement to make a timely election under sec_1_614-3 on its year and year federal_income_tax returns it would have done so on date taxpayer engaged new tax advisors to assist in the preparation of its year federal_income_tax return during the preparation process taxpayer discovered that it should have made an election under sec_1_614-3 to aggregate its contiguous separate operating mineral_interests in the a mine on its year and year federal_income_tax returns no additional percentage_depletion deductions are expected to be allowed to taxpayer if permission to aggregate the mineral properties is granted because the mineral properties added to the a mine had a zero tax basis taxpayer also represents that its principal purpose for aggregating the separate contiguous operating mineral_interests as one property is to reduce administrative burden in calculating depletion and provide for consistency in the computation of the depletion deduction therefore taxpayer now requests permission to aggregate its interests in the separate properties as provided for by sec_1_614-3 sec_614 provides that for the purpose of computing the depletion_allowance in the case of mines wells and other natural deposits the term property means each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land sec_614 and sec_1_614-3 of the regulations state that a taxpayer who owns two or more separate operating mineral_interests which constitute part or all of an operating_unit may elect to form an aggregation of any two or more such operating mineral_interests and to treat such aggregation as one property any operating_mineral_interest which the taxpayer does not elect to include within the aggregation on a timely basis shall be treated as a separate_property sec_614 provides that an election under sec_614 shall be made in accordance with regulations prescribed by the secretary not later than the time prescribed for filing the return including extensions thereof for the first taxable_year in which any expenditure for development or operation in respect of the separate operating_mineral_interest is made by the taxpayer after the acquisition of the interest sec_614 provides that the term operating_mineral_interest includes only an interest in respect of which the costs of production of the mineral are required to be taken into account by the taxpayer for purposes of computing the taxable_income limitation provided for in sec_613 or would be so required if the mine well or other natural_deposit were in the production_stage sec_1_614-3 provides that except in the case of oil_and_gas wells a taxpayer who owns two or more separate operating mineral_interests which constitute part or all plr-105363-13 of the same operating_unit may elect under sec_1_614-3 to form an aggregation of all such operating mineral_interests which comprise any one mine or any two or more mines and to treat such aggregation as one property the aggregated property which results from the exercise of such election shall be considered as one property for all purposes of subtitle a of the code sec_1_614-3 further provides that if a taxpayer fails to make an election under sec_1_614-3 to aggregate a particular operating_mineral_interest other than an interest which becomes a part of a mine with respect to which the interests have been aggregated in a prior taxable_year on or before the last day prescribed for making such an election such interest shall be treated as if an election had been made to treat it as a separate_property sec_1_614-3 provides that except as provided in sec_1_614-3 and the election under sec_614 to treat an operating_mineral_interest as part of an aggregation shall be made under sec_614 not later than the time prescribed by law for filing the taxpayer's income_tax return including extensions thereof for whichever of the following taxable years is the later i the first taxable_year beginning after date or ii the first taxable_year in which any expenditure for development or operation in respect of the separate operating_mineral_interest is made by the taxpayer after the acquisition of such interest sec_1_614-3 and ii provide that aggregations are invalid because of the failure to make timely elections and that basic invalid aggregations are those that are initially invalid revproc_64_23 sets forth guidelines to aid in determining what constitutes an operating_unit in the case of oil_and_gas_properties under sec_1_614-2 and announces that under delegation_order no dated date assistant regional commissioners appellate associate chiefs of the appellate division and district directors of internal revenue have been authorized to consent under the provisions of sec_1_614-2 and sec_1_614-3 to the reforming of aggregations by a taxpayer where the taxpayer has formed invalid basic aggregations or made invalid additions to valid or invalid basic aggregations and to consent in the case of oil_and_gas wells where an invalid aggregation has been formed under sec_614 to the treatment by a taxpayer of all the properties included in the aggregation which fall within a single operating_unit under the provisions of sec_614 if so requested by the taxpayer section of revproc_64_23 states the authority to consent to the treatment of each operating_mineral_interest under subdivisions ii and iii of sec_1_614-2 and sec_1_614-3 of the regulations relating to invalid aggregations as other than a separate_property plr-105363-13 has been delegated to assistant regional commissioners appellate associate chiefs of the appellate division and district directors under delegation_order rev 1982_1_cb_336 the authority vested in the commissioner in sec_1_614-2 d and sec_1_614-3 f relating to invalid aggregations as other than a separate_property is delegated to chief_counsel regional counsels regional directors of appeals chiefs and associate chiefs of appeals offices appeals team chiefs as to their respective cases district directors and in other than streamlined districts chiefs district examination divisions based solely on the facts and representations submitted consent is given to taxpayer to aggregate all of its mineral properties held in the a mine the a mine aggregation must be treated as a single property for this tax_year and for all subsequent tax years unless consent is obtained from the commissioner to change the aggregation except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney we are sending copies of this letter to taxpayer's authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely associate chief_counsel passthroughs and special industries brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries-
